DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 08/20/2021 has been entered. Claim(s) 39-40 is/are currently amended. Claim(s) 1-21 has/have been canceled. New claim(s) 43-56 has/have been added. Claim(s) 22-56 is/are pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
A.	Embodiments in which the environmental sensors include an ambient temperature sensor configured to detect an ambient temperature; 
B.	Embodiments in which the environmental sensors include a temperature sensor configured to detect a temperature of the user; 
C. 	Embodiments in which the environmental sensors include a moisture sensor configured to detect moisture at the bed; 
D.	Embodiments in which the environmental sensors include a light sensor configured to monitor ambient light; and
E.	Embodiments in which the environmental sensors include a weight sensor configured to measure a weight of the user.
i.e., are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 44 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); 
The prior art applicable to one invention would not likely/necessarily be applicable to another invention; and 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Sangki Park on November 30, 2021, a provisional election was made with traverse to prosecute Species B, corresponding to claim 36 and claims dependent thereon. Affirmation of this election must be made by Applicant in replying to this Office action. Claim(s) 45, 47-49 and 51 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejections Withdrawn
Rejection under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Interpretation
As noted in prior Office actions, the limitation "means for sensing air pressure of the bed" has been interpreted to invoke 35 U.S.C. 112(f) and claim 39 and claims dependent thereon have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof (see, e.g., Final Office Action mailed 08/02/2018, pages 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-31, 37, 39-42 and 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0177327 A1 (previously cited, Turner) in view of WO 2008/037020 A1 (previously cited, Doherty), US 2009/0005652 A1 (previously cited, Kurtz) and US 5,796,340 A (previously cited, Miller).
Regarding claims 22, 23, 37, 39 and 40, Turner teaches/suggests a system for tracking quality of sleep of a user on a bed, the system comprising: 
a pressure sensor mounted to the bed/means for sensing pressure on a bed (Fig. 14, sensor unit 44 such as piezo-electric strain gauges 50); and
a processing unit comprising a processor (Fig. 3, computing device 60), the processing unit configured to receive signals from said pressure sensor/means for sensing and configured to 
wherein, to determine the sleep score of the user for the given night, the processing unit is configured to:
determine a user heart rate based on the signals (¶ [0028] where the signals from the sensor units 44 and the microphones are used to detect pulse of a person laying on the bed unit 30);
determine user respiration information of the user based on the signals (¶ [0028] where the signals from the sensor units 44 and the microphones are used to detect respiration of a person laying on the bed unit 30); and
determine a total time in bed of the user based on the signals (¶ [0042] total time a person is in bed).
Turner does not expressly teach the determined user respiration information comprises respiration rate, wherein the sleep score is calculated based on said determined respiration rate. 
Doherty teaches/suggests a system configured for calculating a sleep score as a function of a plurality of parameters including a determined user respiration rate (¶ [00115]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Turner with the determined respiration information including respiration rate and said respiration rate being considered in the calculation of the sleep score as taught and/or suggested by Doherty in order to increase accuracy/reliability of the sleep score by taking into consideration an additional parameter of sleep quality (Doherty, ¶ [00115]). 

Kurtz teaches/suggests a system (sleep assessment device 14) comprising a processing unit (processing or computing component of device 14, ¶ [0057]) configured for accessing a historical status signal that describes signals for the user from a previous sleep session and calculating a sleep score as a function of the historical status signal, wherein the processing unit is in data communication with a database that accumulates the historical status signals (¶ [0077] wherein sleep assessment device 14 may store historical data (indicating device 14 inherently comprises and/or is in data communication with a database/memory means), such as historical physiological data or historical sleep quality indices, of the quality of sleep of subject 30 and may use the historical data in determining one or more of the sleep quality indices); and calculating a sleep score (sleep quality index), which may be a mathematical- or rule-based expression derived from a combination of characteristics, e.g., total length of sleep, heart rate, respiratory events/breathing patterns, etc. (¶ [0065]), based on both physiological data for a current sleep session and accessed historical physiological data (Abstract; ¶ [0010]; ¶ [0077]; etc.). Kurtz discloses including the historical data in the sleep score/quality index permits a cumulative characterization of sleep that accounts for the historical quality of sleep for subject (e.g., ¶ [0066]; ¶ [0077]; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with a database that accumulates historical status signals, and the processing unit being further configured to access a historical status signal that describes signals for the user from a previous sleep session, and to calculate the sleep score as a function of said accessed historical status signal as taught/suggested by Kurtz in order to enable calculation of 
Turner as modified further discloses the bed comprises a mattress (Fig. 14) that comprises a foam pad (Fig. 14, top layer 42, which is preferably a foam pad), and further teaches and/or suggests mattress constructions other than the particularly-described layer construction can be used (¶ [0025]), Turner does not expressly teach the pressure sensor is an air-pressure sensor mounted to the bed and/or the means for sensing comprises a means for sensing air pressure of the bed, wherein the mattress comprises an air bladder and the air-pressure sensor/means for sensing is in fluid communication with the air bladder. 
Miller teaches a similar system comprising a mattress having an air bladder (airtight rectangular parallelepiped having an interior region 38 filled with air or mattress shell 52); an air pressure sensor in fluid communication with the air bladder for sensing pressure of the air bladder and to generate a sensor signal as a function of sensing a user on the mattress (pressure transducer 44); and a controller in data communication with the air pressure sensor for receiving the sensor signal from the air pressure sensor (controller 46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the mattress having an air bladder and the pressure sensor comprising an air pressure sensor in fluid communication with the air bladder for sensing pressure of the air bladder and generating the sensor signal as taught/suggested by Miller in order to provide a motion monitoring mattress that is simple to use, reliable, and low in cost (Miller, col. 1, line 36 – col. 2, line 3) and/or as a simple substitution of one known mattress construction capable of monitoring motion for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 24 and 41, Turner as modified teaches/suggests the processing unit is further configured to transmit the sleep score such that the sleep score is displayable on a display screen (¶ [0040] where the computing device 60 can provide the data to the user of the bed). 
Regarding claim 25, Turner as modified teaches/suggests the system further comprises the display screen in data communication with the processing unit and configured to display the sleep score in response to receiving the sleep score (¶ [0029] display device and/or ¶ [0040] the screen of a user's cell phone, personal digital assistant or to another computer; Fig. 11).
Regarding claim 26, Turner as modified teaches/suggests the system further comprises a control unit in wireless data communication with the processing unit and configured to display the sleep score on a display screen of the control unit (¶ [0040] where the summary data can be provided to the user's cell phone, personal digital assistant or to another computer, such as the user's work computer though an available network). 
Regarding claim 27, Turner as modified teaches/suggests the display screen is configured to display the sleep score along with other sleep information, with the sleep score being displayed as a two-digit number in a location separated from the other sleep information (Fig. 11, where the two digit rest factor is displayed separately from other sleep information, such as snoring, tossing/turning, etc. data). 
Regarding claims 28 and 42, Turner as modified teaches/suggests the display screen is part of a wireless device (¶ [0040] where the data can be provided to a user's cell phone, personal digital assistant or to another computer). 
Regarding claim 29, Turner as modified teaches/suggests the display screen is configured to display the user heart rate and the user respiration rate in addition to the sleep score (e.g., Figs. 12-13). 
Regarding claim 30, Turner as modified teaches/suggests the limitations of claim 24, as discussed above, but does not expressly teach the display screen is configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within the predetermined range.
Doherty teaches/suggests a display screen configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within the predetermined range (¶ [00123] where the sleep quality index may be displayed in any form which will be readily understood, such as different colors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the display screen being configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within the predetermined range as taught/suggested by Doherty in order to present the sleep score in a form that is readily understood by a user (Doherty, ¶ [0123]). 
Regarding claim 31, Turner as modified teaches/suggests the display screen is configured to display an average daily sleep score for a period of time (clm. 17, averaging the quality of sleep numbers over a predetermined period of time and presenting the averaged number on a display associated with the adjustable bedding unit). 
Regarding claim 53, Turner as modified teaches/suggests to determine the sleep score of the user for the given night, the processing unit is further configured to: determine a frequency of a movement of the user based on the signals, the movement including at least one of tossing or 
Regarding claim 54, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, but does not expressly teach the processing unit is further configured to: determine whether the signals meet predetermined requirements; and generate an alarm based on determining that the signals meet the predetermined requirements.
Miller teaches/suggests a system comprising a processing system configured to determine whether the signals meet predetermined requirements; and generate an alarm based on determining that the signals meet the predetermined requirements (col. 5, lines 8-44, an audible alarm set to go off if signals corresponding to breathing and/or heart beats are not received within a predetermined time). Miller further teaches/suggests it may be beneficial to issue alarms for abnormal heart and/or breathing rates (e.g., col. 1, lines 11-52, alarms for apnea, bradycardia or tachycardia). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the processing unit being further configured to: determine whether the signals meet predetermined requirements; and generate an alarm based on determining that the signals meet the predetermined requirements as taught/suggested by Miller in order to provide relevant alerts for at risk individuals (Miller, col. 1, lines 11-52). 

Claim(s) 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 24 above, and further in view of US 2005/0085738 A1 (previously cited, Stahmann).
Regarding claims 32 and 33, Turner as modified teaches/suggests the limitations of claim 24, as discussed above, and further teaches/suggests permitting obtained data to be compared over e.g., ¶ [0039]), but does not expressly teach the display screen is configured to display a calendar that is color-coded to represent sleep scores, wherein the display screen is configured to display a user interface element that is color-coded to represent the sleep score and to display the sleep score graphically at the same time. 
Stahmann teaches/suggests a sleep system comprising a display screen (270) configured to display a user interface element/calendar (Fig. 3, menu 310 of sleep periods) and to display a sleep score/index graphically at the same time (e.g., Fig. 3, where the menu graphically displays summary information for the session; ¶ [0189] where sleep quality metrics can be determined daily and presented as a long-term, such as a month- or year-long, trend of daily measurements; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the display screen being configured to display a user interface element/calendar and to display a sleep score/index graphically at the same time as taught/suggested by Stahmann in order to facilitate analysis of long-term sleep trends that may be useful in assessing sleep quality and/or diagnosis/treatment of sleep disorders (Stahmann, ¶ [0052]).
Turner does not teach the calendar is color-coded to represent sleep scores. 
Doherty teaches/suggests a display screen configured to color-code sleep scores (¶ [00123] where the sleep quality index may be displayed in any form which will be readily understood, such as different colors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the calendar being color-coded to represent sleep scores as taught/suggested by Doherty in order to present the calendar in a form that is readily understood by a user (Doherty, ¶ [00123]). 
Claim(s) 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 above, and further in view of US 2007/0227594 A1 (previously cited, Chaffee).
Regarding claims 34 and 35, Turner as modified teaches/suggests the limitations of claim 22, and discloses/suggests the air-pressure sensor is hard-wired to the processing unit (Miller, Fig. 3). Turner as modified does not expressly teach the system further comprises a housing containing the air-pressure sensor and the processing unit. 
Chaffee teaches/suggests a system comprising a housing containing an air pressure sensor and a processing unit/controller (e.g., ¶ [0059] where the pressure controller includes a housing, one or more pumps, one or more pressure sensors, etc.; ¶ [0086] where the pressure controller includes a processor such as a microcontroller and memory and/or other components that provide logic and other apparatus for storing and executing instructions). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the system further comprising a housing, wherein the housing contains the air-pressure sensor and the processing unit hard-wired thereto, as taught/suggested by Chaffee in order to enclose the components of the system for protection against physical damage, etc. Furthermore, though Chaffee/Turner as modified does not expressly teach the housing comprises a rigid material, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the housing being made of a rigid material to further enhance protection from physical damage. 
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the air-pressure sensor and processing unit within a housing and/or a rigid housing because Applicant has not . 

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 above, and further in view of US 2008/0109964 A1 (previously cited, Flocard).
Regarding claim 36, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, and further discloses the air pressure sensor is positioned remote from and communicably coupled to the processing unit (Miller, Fig. 3). However, Turner as modified does not teach the air pressure sensor and processing unit are communicably coupled by a wireless data connection. 
Flocard teaches a sleep system comprising an air pressure sensor in fluid communication with the air bladder for sensing pressure of the air bladder and to generate a sensor signal as a function of sensing a user on the mattress (¶ [0014] pressure sensor (32) situated within an interior region of the mattress); and a processing unit in data communication with the air pressure sensor (¶ [0014] control unit (14) having circuitry that receives a signal from the mattress which is indicative of a pressure sensed by the pressure sensor), wherein the air pressure sensor is positioned remote from and communicably coupled by a wireless data connection to the processing unit (¶ [0016] where some or all of the circuitry and sound producing device of the bed exit alarm 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the air pressure sensor being positioned remote from and communicably coupled by a wireless data connection to the processing unit as taught and/or suggested by Flocard in order to enable the processing unit to receive the generated pressure signal from the pressure sensor (Flocard, ¶ [0014]). This is a simple substitution of one known data connection (e.g., wireless) for another (e.g., hard-wired) to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 38, 43-44, 46, 50, 52 and 55-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 and 23 above, and further in view of US 2011/0010014 A1 (previously cited, Oexman).
Regarding claim 38, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, and further teaches/suggests accumulating sleep scores over a variety of conditions (¶ [0042] where adjustments can be made to the sleeping environment, the person's lifestyle and/or medication(s) and the effectiveness of these adjustments can be determined by comparing the before and after rest factors). However, Turner as modified does not expressly teach the controller is further configured to customize an environmental condition based on at least one of the accumulated sleep scores.
Oexman teaches/suggests a system comprising a controller (controller 110) configured to calculate a sleep score (¶ [0052] where data collected by the sleep system 201 is used to measure etc. based on acceptability of the sleep score). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the controller being further configured to customize an environmental condition based on at least one of the accumulated sleep scores as taught and/or suggested by Oexman in order to promote a healthy sleep period for the user of the sleep system (Oexman, ¶ [0060]).
Regarding claim 43, Turner as modified teaches/suggests the limitations of claim 23, as discussed above, and further teaches/suggests accumulating sleep scores over a variety of conditions (¶ [0042] where adjustments can be made to the sleeping environment, the person's lifestyle and/or medication(s) and the effectiveness of these adjustments can be determined by comparing the before and after rest factors). However, Turner as modified does not teach the processing unit is further configured to: determine a correlation between the sleep score and the signals received from the air pressure sensor; determine, based on the determined correlation, a pressure setting for the air bladder in the mattress; and control, based on the pressure setting, a pump coupled to the air bladder to adjust a pressure of the air bladder.
Oexman teaches/suggests a system comprising a bed including a mattress having an air bladder (support layer inflatable members or bladders 234) and an air-pressure sensor in fluid communication with the air bladder (support layer sensors 238), which may be utilized to assess e.g., ¶ [0040]); and a processing unit configured to determine a correlation between the sleep score and the signals received from the air-pressure sensor; determine, based on the determined correlation, a pressure setting for the air bladder in the mattress; and control, based on the pressure setting, a pump coupled to the air bladder to adjust a pressure of the air bladder (¶ [0009] measuring environmental aspects of a sleep system using sensing devices in the sleep system, determining correlations between said environmental aspects and quality of sleep and adjusting the sleep system to promote a healthy sleep period for the person; ¶ [0031] where adjusting the sleep system may include controlling the inflation/deflation of the support layer inflatable members 234, the support characteristics of the variable sleep system 201 can be adjusted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the processing unit being further configured to: determine a correlation between the sleep score and the signals received from the air pressure sensor; determine, based on the determined correlation, a pressure setting for the air bladder in the mattress; and control, based on the pressure setting, a pump coupled to the air bladder to adjust a pressure of the air bladder as taught/suggested by Oexman in order to promote a healthy sleep period for the user of the sleep system (Oexman, ¶ [0009]).
Regarding claims 44, 46 and 50, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, and further teaches/suggests accumulating sleep scores over a variety of conditions (¶ [0042] where adjustments can be made to the sleeping environment, the person's lifestyle and/or medication(s) and the effectiveness of these adjustments can be determined by comparing the before and after rest factors). However, Turner as modified does not expressly teach the system further comprises one or more environmental sensors configured to detect 
Oexman teaches/suggests a system comprising an environmental sensor(s) configured to detect environmental conditions, the environmental sensor(s) including a temperature sensor configured to detect a temperature of the user (¶ [0048] environmental data collection device 112 collecting data regarding near-body temperature); a controller (controller 110) configured to calculate a sleep score (sleep quality), determine a correlation between the sleep score and the environmental conditions, and control, based on the determined environmental settings, components associated with the bed including at least one of controlling, based on the determined environmental settings, a heater to adjust a temperature at or around the bed; or controlling, based on the determined environmental settings, an air conditioner to adjust the temperature at or around the bed (e.g., ¶ [0009]; ¶ [0054]; ¶ [0024]; etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner to further comprise an environmental sensor(s) configured to detect environmental conditions, such as a temperature sensor configured to detect a temperature of the user, and the processor being further configured to determine a correlation between the sleep score and the environmental conditions; determine, based on the determined correlation, one or more environmental settings; and control, based on the determined environmental settings, components associated with the bed, such as controlling, based on the determined environmental settings, a heater to adjust a temperature at or around the bed; or controlling, based on the determined environmental settings, an air conditioner to adjust the temperature at or around the 
Regarding claim 52, Turner as modified teaches/suggests the limitations of claim 22, as discussed above. Additionally, Miller further teaches/suggests the system comprises a pump that is in fluid communication with the air bladder and configured to inflate the air bladder (col. 3, lines 39-48), but does not expressly teach said pump is configured to deflate the air bladder, or the air-pressure sensor is included in a housing of the pump. 
Oexman teaches/suggests a system comprising a bed including a mattress having an air bladder (support layer inflatable members or bladders 234) and an air-pressure sensor in fluid communication with the air bladder (support layer sensors 238), which may be utilized to assess vital sign and sleep quality data (e.g., ¶ [0040]); a pump that is in fluid communication with the air bladder and configured to inflate or deflate the air bladder (pump/vacuum unit 310; ¶ [0031]), wherein the air-pressure sensor and pump and are included in a single control unit (e.g., Fig. 3). Though Oexman does not expressly teach the unit in which the pump and air sensor are include comprises a housing, Turner discloses a control unit may be provided in a housing (e.g., ¶ [0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with a pump that is in fluid communication with the air bladder and configured to inflate and deflate the air bladder, wherein the pump and air sensor are provided in a common unit as taught and/or suggested by Oexman in order to allow adjusting support characteristics of the sleep system to provide optimum support (Oexman, ¶ [0028]; ¶ [0031]; etc.). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the pump/air sensor unit including a housing in order to enclose the components of the unit for protection against physical damage, etc.
Regarding claims 55 and 56, Turner as modified teaches/suggests the limitations of claim 22, as discussed above. Turner discloses at least one electromechanical sensor, such as a strain gauge, mounted to the bed and configured to measure vibrations resulting from physiological functions of the user, wherein the processor uses signals from the electromechanical sensor to determine the sleep score by determining user heart and respiration vital signs from the based on signals from the electro-mechanical sensor (see discussion of claim 22 above). Turner as modified does not expressly teach using a combination of signals from an air-pressure sensor and signals from the electromechanical sensor to determine the heart and respiration data. 
Oexman teaches/suggests a system comprising a first sensor configured to measure air pressure signals and a second sensor configured to measure vibrations resulting from physiological functions of the user, wherein signals from the first and second sensor may be utilized in together to determine heart and breathing rates (¶ [0040] where support layer sensors 238 and additionally an under-mattress actigraphy device are utilized to measure such data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner to comprise at least one electromechanical sensor, such as a strain gauge, mounted to the bed and configured to measure vibrations resulting from physiological functions of the user, wherein, to determine the sleep score of the user for the given night, the processing unit is further configured to: receive second signals from the at least one electro-mechanical sensor; determine the user heart rate of the user based on the signals and the second signals; and determine the user respiration rate of the user based on the signals and the second signals (i.e., utilize both the air pressure sensor signals and the strain gauge signals to determine heart and respiration data) as taught/suggested by Oexman in order to increase the accuracy and/or reliability of the heart and respiration rates by taking multiple sensor signals into account. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends Kurtz does not teach/suggest accessing a historical status signal that describes signals for the user from a previous sleep session to determine the sleep score of the user for a given night (Remarks, pgs. 8-10). 
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See MPEP 2123. Kurtz discloses calculating a sleep quality index based on both current data and historical data (¶ [0010]). Kurtz further discloses a sleep quality index can reflect an individual (or given) night or an accumulation over a period of n days (¶ [0066]). Accordingly, Kurtz reasonably suggests calculating a sleep quality index for an individual/given night based on current and historical data. Like Applicant's own disclosure, the inputs for deriving a sleep quality index are simple numeric values. The output sleep quality index is, likewise, is a simple numerical value (Kurtz, ¶ [0079]-[0102]). As noted above, Kurtz discloses historical data may be an input for determination of a sleep quality index (e.g., ¶ [0010]). Based on this disclosure, a person of ordinary skill in the art would sufficiently understand how to combine these input values into a single number that represents the overall quality of the subject's sleep comparably to Applicant's own disclosure (see Decision mailed 11/16/2020, pgs. 6-7). 
Additionally, though Applicant contends the "cumulative" sleep quality index described by Kurtz is not "for the given night" (Remarks, pgs. 9-10), the examiner respectfully disagrees. Kurtz discloses a least one sleep quality index that is calculated based on both current and historical data (e.g., ¶ [0010]) and discloses the historical data may comprise for a predetermined period of n days. As sleep scores/quality indices are calculated for each night/sleep session in the e.g., Turner, ¶ [0039]), the current data and historical data for a given night is different from night-to-night. For example, the historical data included in the "n period of days" or in the "given time period" is different from one night to the next (i.e., the period is shifted by a night, including new/current data and excluding a night that was included in the previous night's cumulative score), such that a cumulative sleep quality index over n number of days calculated up to a given night/session, as Kurtz teaches/suggests in disclosing calculating a quality index based on both current and historical data, is specific to a given night and therefore reasonably meets the limitation of being "for the given night" as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791